DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 01/26/2021 has been entered. Claims 18-20 have been cancelled. Claims 1-17 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al (US Pub 2010/0096697).
Regarding claim 1, Su (fig. 1) teaches a lateral double-diffused metal-oxide-semiconductor (LDMOS) transistor including a breakdown voltage clamp, comprising: 
a drain n+ region (drain region 144, [0020]); 
a source n+ region (source region 140, [0020]); a gate (gate electrode 128, [0017]); and

Regarding claim 2, Su teaches the LDMOS transistor of claim 1, a portion of the drain n+ region (144) non-overlapping with the PRSF layer (108), as seen when the LDMOS transistor is viewed cross-sectionally in the thickness direction (fig. 1).
Regarding claim 4, Su teaches the LDMOS transistor of claim 1, wherein a breakdown voltage between the drain n+ region and the PRSF layer is lower than a breakdown voltage between the drain n+ region and the source n+ region (high breakdown voltage, [0014]).
The limitation must distinguish from the prior art in terms of structure rather than function, In ,re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re -Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The "breakdown voltage between the drain n+ region and the PRSF layer is lower than a breakdown voltage between the drain n+ region and the source n+ region" in claim 4 is considered functional claim.
Regarding claim 5, Su teaches the LDMOS transistor of claim 1, further comprising a high-voltage, n-type well (HVNWELL) ("Alternatively, N-well region 112 may be part of the substrate 102", [0015]), the PRSF layer (108) being embedded in the HVNWELL.
Regarding claim 7, Su teaches the LDMOS transistor of claim 5, further comprising:
a p-body region(p-body region 132, [0019]); and
a p+ source region (142, [0020]) disposed in the p-body region, wherein the source n+ region is also disposed in the p-body region.
Regarding claim 8, Su teaches the LDMOS transistor of claim 7, further comprising an isolation region(STI 122, [0016]) disposed between the p-body region and the drain n+ region in a lateral direction orthogonal to the thickness direction.
Regarding claim 9, Su (fig. 1) teaches a lateral double-diffused metal-oxide-semiconductor (LDMOS) transistor including a breakdown voltage clamp, comprising:
a silicon semiconductor structure (silicon substrate, [0014]), including: a base layer (102, [0014]),
a high-voltage, n-type well (HVNWELL) ("Alternatively, N-well region 112 may be part of the substrate 102", [0015]) disposed over the base layer in a thickness direction,
a p-type reduced surface field layer (PRSF) (reduced surface field P-type layer 108, [0014]) embedded in the HVNWELL, the PRSF layer including one or more bridge portions (108), a p-body region (p-body region 132, [0019]) disposed in the HVNWELL, a source p+ region (142, [0020]) and a source n+ region (140, [0020]) each disposed in the p-body region, and a drain n+ region (144, [0020]) disposed in the HVNWELL, the one or more bridge portions (108) extending under the drain n+ region (144) in the thickness direction, and the drain n+ region (144) being separated from the p-body region (132) in a lateral direction orthogonal to the thickness direction;
a gate (gate electrode 128, [0017]) including a gate dielectric layer (gate dielectric 126) and a gate conductive layer (128) stacked over the silicon semiconductor structure in the thickness direction;
and
an isolation region (STI122, [0016]) at least partially recessed in the silicon semiconductor structure.
Regarding claim 13, Su teaches the LDMOS transistor of claim 9, a portion of the drain n+ region (144) non-overlapping with the PRSF layer (108), as seen when the LDMOS transistor is viewed cross-sectionally in the thickness direction (fig. 1).
Regarding claim 15, Su teaches the LDMOS transistor of claim 9, wherein a breakdown voltage between the drain n+ region and the PRSF layer is lower than a breakdown voltage between the drain n+ region and the source n+ region (high breakdown voltage, [0014]).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The "breakdown voltage between the drain n+ region and the PRSF layer is lower than a breakdown voltage between the drain n+ region and the source n+ region" in claim 15 is considered functional claim.
Regarding claim 16, Su teaches the LDMOS transistor of claim 9, wherein the base layer (102) is selected from the group consisting of a p-type silicon substrate (P-type silicon wafer, [0014] and a p-type epitaxial layer (P-epi layer, [0014]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al in view of Chung et al (US Pub 2017/0263759).
Su teaches the bridge portion (reduced surface field P-type layer 108), but does not teach a plurality of bridge portions.
Chung (figs. 1 and 2) teaches a plurality of bridge portions (first and second reduced surface field regions 64 and 66, [0019]-[0020]), each of the plurality of bridge portions being separated from each other in a depth direction orthogonal to the thickness direction (see fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the bridge portion of Su with plurality of bridge portions 64 and 66 of Chung in order to increase a breakdown voltage of LDMOS transistor as taught by Chung, [0021].
Allowable Subject Matter
Claims 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests further comprising an n-type reduced surface field (NRSF) layer disposed in the HVNWELL, wherein: the drain n+ region is disposed in the NRSF layer; and a portion of the FIVNWELL extends through an opening in the PRSF layer to contact the NRSF layer in the thickness direction.
Response to Arguments
Applicant's arguments filed on 01/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “Accordingly, Su et al. cannot anticipate a p-type reduced surface field (PRSF) layer including one or more bridge portions as contained in claim 1. We therefore respectfully request reconsideration and withdrawal of the claim 1 rejection.” and “As mentioned earlier, the bridge portions 314 of the current Application extend the PRSF layer vertically toward the n+ drain region; these are not at all present in Su et al. and therefore claim 9 is not anticipated by Su et al. We respectfully request reconsideration and withdrawal of the rejection.”
The examiner respectfully submits that Fig. 1 of Su teaches the reduced surface field P-type layer 108 including one or more bridge portions, each of the one or more bridge portions extending below the drain n+ region 144 in a thickness direction.

    PNG
    media_image1.png
    501
    811
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892